Willson, Judge.
1. There is no bill of exception in the record *113to the action of the court overruling defendant’s application for a continuance, wherefore we will not consider the same. (Cone v. The State, 13 Texas Ct. App., 483; Bohannon v. The State, 14 Texas Ct. App., 271.)
2. It is not required that the entry upon the minutes of the court of the presentment of the indictment of the grand jury should state the offense charged. (Code Crim. Proc., Art. 415; Hasley v. The State, 14 Texas Ct. App., 217.) In this case the original entry of the presentment was in full compliance with the law, and the amendment of the same was unnecessary. It was not error to overrule the defendant’s motion to set aside the indictment upon the ground that the presentment thereof had not been properly entered upon the minutes of the court.
3. It was not error for the court to discharge Gid Thorp from the jury. Upon examination as to his qualifications to serve as a juror in the cause, he stated under oath that there was an established conclusion in his mind as to the guilt or innocence of the defendant, that would influence his verdict. Having thus answered, the law says emphatically “he shall be discharged.” (Code Crim. Proc., Art. 636, subdiv. 13.) We are of the opinion that when a juror thus answers, it is not only a ground of challenge for cause, but it absolutely disqualifies him as a juror in the case, and it is the duty of the court to stand him aside, whether challenged or not. It is true that in specifying who are disqualified to serve as jurors, the Code does not include one who has thus an established conclusion in his mind (Code Crim. Proc., Art. 631), but makes such conclusion a cause for challenge. We are of the opinion, however, that when the law says, as it does, that when the proposed- juror answers affirmatively that there is established in his mind such a conclusion as to the guilt or innocence of the defendant as will influence him in his action in finding a verdict, he shall be discharged, that this is a peremptory mandate, which the trial judge would not be at liberty to disregard, but must of his own motion stand the juror aside. In the formation of a jury, the great object of the law is to obtain jurors who are impartial, who have not prejudged the case, and who are prepared to render their verdict upon the evidence and the law of the case, uninfluenced by any other consideration. This object would not be accomplished if persons whose minds were fixed as to the guilt or innocence of the accused were permitted to serve as jurors. We do not think that the defendant has any cause to complain of this action of *114the court. It does not appear that his rights were in any way injured or prejudiced thereby.
4. We can perceive nothing reprehensible in the remarks of the district attorney complained of, and presented by bill of exceptions. These remarks were made by the district attorney in his argument to the jury, and were as follows: 51 We are not permitted to exhibit the skull before you. Would to God that you could have that skull before you.” This was merely giving a reason why the skull of the deceased was not before them, and expressing a wish on the part of the district attorney that the jury could view it. How these remarks could reasonably be supposed to prejudice the defendant we cannot conceive. It appears from the bill of exception that the court promptly checked the district attorney upon objection made to these remarks, and directed the jury to give no heed thereto. We think this objection without merit and frivolous.
5. Doctors Duncan and Edwards were excused from being placed under the rule as witnesses. They were permitted to testify as experts in the case, after hearing the testimony of Doctor Ing, another witness who testified in the case as an expert. We see no error in this. The enforcement of the rule as to witnesses is a matter largely within the discretion of the trial judge, and his action with respect thereto will not be revised by this court unless it be made to appear that the judge has abused the discretion confided to him. Besides, these witnesses were medical experts, called to testify solely as such, and it was proper practice to not apply the rule to them. (Johnson v. The State, 10 Texas Ct. App., 571.)
6. We are of the opinion that there is no error in the charge of the court. That portion of the charge specifically objected to is as follows: “If you believe from the evidence that aman was killed, yet unless the evidence of his identity as being Nathan Wurmser satisfies you that it was Nathan Wurmser, you will acquit. In determining this identity you will consider the entire evidence and the attendant circumstances.” It is contended that this did not confine the jury to the evidence, but permitted them to look outside thereof to attendant circumstances. To our minds this is a strained construction of the paragraph, even when considered without reference to other portions of the charge. But, even if this construction could' reasonably be placed upon it, when the charge is viewed as a whole, as it should be, it is manifest that the jury were in*115structed that they must look alone to the evidence before them in considering the issues to be found. We think the charge of the court is in all respects unobjectionable, and could not have been misunderstood by the jury.
7. In regard to the sufficiency of the evidence to support the conviction, we must say that we have never known a case wherein guilt was more conclusively established by circumstantial evidence. We commend the able district attorney who conducted this prosecution for the great care and consummate skill exhibited by him in developing so thoroughly and satisfactorily the numerous links constituting the complete chain by which deserved punishment will be fastened upon the defendant for committing the meanest of all murders, a murder the motive of which was to possess himself of his victim’s property.
The judgment is affirmed.

■Affirmed.

Opinion delivered May 3, 1884.